The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 228 (AC 12390), is granted, limited to the following issues:
“1. Was the Appellate Court correct when it held that the defendant’s right to confrontation was not violated when the trial court refused to allow cross-examination of the victim and the police officer who took her statement regarding the complaint against the defendant she made to the police?
“2. Was the Appellate Court correct when it held that the testimony of two police officers which was admitted into evidence, over objection of the defendant on hearsay grounds, was not error because the trial court in its charge merely instructed the jury not to consider their testimony for purposes of constancy of accusation?
“3. Was the Appellate Court correct when it refused to review the defendant’s claim that the trial court had improperly failed to inform the defendant of the extent to which an agency complied with a subpoena of the victim’s counseling records when it conducted an in camera inspection of those records?”
*911Decided February 10, 1995
Martin Zeldis, assistant public defender, in support of the petition.
Carolyn K. Longstreth, assistant state’s attorney, in opposition.